DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7, 8, 14, 15, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 8,295,950 B1 to Wordsworth et al. 
Wordsworth et al. clearly teaches an intelligent power management system, comprising: 
a passive vehicle source (106) configured for providing electric power to an electric load on the transport vehicle; 
a storage element (30; 46) for storing electrical power; 
a refrigeration unit (60) powered by the electric power; 
a converter (84) for transforming electrical characteristics of the stored electric power from the storage element to correspond to the refrigeration unit; and 

With regards to claim 2, Wordsworth et al. discloses: 
the passive vehicle source includes a plurality of passive vehicle sources (see column 8, lines 9-12: “one or more solar collectors”), each of the passive vehicle sources for producing electric power from sources incidental to transport of the refrigerated transport vehicle. 
With regards to claim 3, Wordsworth et al. discloses: 
the passive vehicle source is defined by a solar panel array, the solar panel array disposed on a roof of the transport vehicle (see Figures 1-3), the roof enclosing a refrigerated compartment cooled by the refrigeration unit. 
With regards to claim 7, Wordsworth et al. discloses: 
a shore power input (see column 2, lines 31-61; column 4, lines 46-62; column 7, lines 13-39; Figure 1; etc.), the shore power input responsive to an external power source; 
the controller configured for converting electric power from the external power source to correspond to the electrical characteristics of the storage element and the electrical characteristics of the refrigeration unit; and 
further configured for directing electrical power in a prioritized manner to the refrigeration unit and the storage element. 
With regards to claim 8, Wordsworth et al. discloses: 
a shore power interface (see column 2, lines 31-61; column 4, lines 46-62; column 7, lines 13-39; Figure 1; etc.), the shore power interface responsive to a maximum power draw of the shore power input, and further configured for limiting the total electrical 
With regards to claim 14, Wordsworth et al. discloses a method for powering an electric refrigeration unit for a transport vehicle, comprising the steps of: 
receiving electric power from a storage element and a passive vehicle source, the passive vehicle source producing electric power from sources incidental to transport of the refrigerated transport vehicle; 
converting electrical characteristics of the electric power from the storage element and the electrical characteristics of the electric power from the passive vehicle source to correspond to electrical characteristics of the refrigeration unit; and 
distributing the electric power from the passive vehicle source to the storage element and the refrigeration unit based on a cooling demand of the refrigeration unit. 
With regards to claim 15, Wordsworth et al. discloses: 
the passive vehicle source including a solar panel array; 
the method further comprising the step of converting the electric characteristics of the electric power from the solar panel array at a charge controller for corresponding to the storage element. 
With regards to claim 20, Wordsworth et al. discloses: 
a passive vehicle source configured for providing electric power to an electric load on the transport vehicle; 
a storage element for storing electrical power; 
a refrigeration unit powered by the electric power; 

a controller for determining distribution of the electric power from the passive vehicle source to the storage element and the refrigeration unit. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4-6, 9-12, and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,295,950 B1 to Wordsworth et al. in view of U.S. Patent Application Publication No. 2014/0116077 A1 to Pierce et al. 
Wordsworth et al. clearly teaches an intelligent power management system as described above (see paragraph 4). 
However, it fails to disclose the passive vehicle source being defined by a generative axle, the generative axle configured to passively generate electric power from motive transport of the transport vehicle. 
Pierce et al. discloses solar auxiliary power systems for vehicles, comprising: 
a passive vehicle source being defined by a generative axle (see Figure 2), the generative axle configured to passively generate electric power from motive transport of the transport vehicle. 
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the generative axle disclosed by Pierce et al. on the intelligent power management system disclosed by Wordsworth et al., for the purpose of converting “the vehicle’s kinetic energy into electrical power, thus recovering power and providing retarding force, thus reducing wear on the conventional mechanical brakes” (see paragraph [0039]). 
With regards to claim 5, Pierce et al. discloses: 
a live axle (see Figure 2) disposed between opposed wheels supporting the transport vehicle; 
a generator (60) responsive to rotational input for generating electrical energy; \
a differential (62) centered between the opposed wheels, the differential coupling the live axle to the generator for transmitting the rotational input based on movement of the wheels. 
With regards to claim 6, Wordsworth et al. in view of Pierce et al. disclose: 
the passive vehicle sources include a solar panel array (106 of Wordsworth et al.; 80 and 30 of Pierce et al.) and a generative axle (Figure 2 of Pierce et al.); 
the controller configured for prioritizing transmission of the electric power for supporting minimum requirements of the refrigeration unit, and transmitting excess electric power for charging the storage element upon satisfaction of the requirement of the refrigeration unit. 
With regards to claim 9, Pierce et al. discloses: 
a momentum generation controller (see paragraphs [0039]-[0041]) disposed on the regenerative axle, the momentum generation controller including: 
an inertial sensor; 
the inertial sensor configured to disengage generation of electric power from the generative axle based on detection of ascending grade movement of the transport vehicle. 
With regards to claim 10, Pierce et al. discloses: 
the momentum generation controller being operable to identify whether the transport vehicle is actively braking, coasting, accelerating, and cruising; and 
further operable to disengage generation of electric power when accelerating or maintaining speed via cruising is identified. 
With regards to claim 11, Pierce et al. discloses: 
the inertial sensor being configured to identify movement of the transport vehicle from a stopped position; and 
the momentum generation controller being responsive to the inertial sensor to gradually increase electrical generation of electrical power for avoiding sudden inertial burden from overcoming a rotational resistance of the generator. 
With regards to claim 12, Pierce et al. discloses: 
the generative axle being coupled between one pair of a plurality of pairs of opposed wheels on the transport vehicle (see Figure 2); 
further comprising a sliding suspension (see Figure 2) disposed between the regenerative axle and the transport vehicle; 
the sliding suspension: 
supporting the wheels in rotational communication with the sliding suspension for movement of the transport vehicle; and 
slidably disposing at least one pair of opposed wheels rearward while maintaining the regenerative axle in a fixed position relative to the transport vehicle and the coupled wheels. 

With regards to claim 16, Wordsworth et al. in view of Pierce et al. disclose: 
the passive vehicle source further includes a plurality of passive vehicle sources, the plurality of passive vehicle sources including a generative axle (see Figure 2 of Pierce et al.), further comprising the steps of: 
prioritizing transmission of the electric power for supporting minimum requirements of the refrigeration unit; and 
transmitting excess electric power for charging the storage element upon satisfaction of the requirement of the refrigeration unit. 
With regards to claim 17, Pierce et al. discloses: 
regulating generation of the electric power from the regenerative axle based on receiving an inertial signal of velocity and acceleration of the transport vehicle. 
With regards to claim 18, Pierce et al. discloses: 
slidably separating a pair of wheels coupled to the regenerative axle from at least one other pair of wheels supporting the transport vehicle by sliding the other pair of wheels based on an anticipated load point on the transport vehicle, the regenerative axle remaining in a fixed position relative to the transport vehicle. 
With regards to claim 19, Wordsworth et al. discloses: 
a shore power input (see column 2, lines 31-61; column 4, lines 46-62; column 7, lines 13-39; Figure 1; etc. of Wordsworth et al.) responsive to an external power source, the shore power input for transmitting electric power, further comprising the steps of: 
converting electric power from the external power source to correspond to the electrical characteristics of the storage element and the electrical characteristics of the refrigeration unit; and 
. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 8,295,950 B1 to Wordsworth et al. in view of U.S. Patent Application Publication No. 2014/0116077 A1 to Pierce et al. as applied to claims 4-6, 9-12, and 16-19 above, further in view of U.S. Patent Application Publication No. 2014/0271261 A1 to Boelryk. 
Wordsworth et al. in view of Pierce et al. clearly teach an intelligent power management system as described above (see paragraph 17). 
However, it fails to disclose an auto-inflator disposed on each of the wheels of the plurality of pairs of wheels on the transport vehicle, each auto-inflator disposed on an outboard side of each wheel in a noninterfering position with the slidably disposed pair of opposed wheels and in a noninterfering position with the pair of wheels coupled to the generative axle. 
Boelryk discloses an automatic tire inflator system, comprising: 
an auto-inflator (2; see Figure 1) disposed on a wheel of a transport vehicle.  
It would have been obvious to one skilled in the art before the effective filling date of the invention to use the auto-inflator system disclosed by Boelryk on the vehicle of the intelligent power management system disclosed by Wordsworth et al. in view of Pierce et al., by disposing ach auto-inflator on an outboard side of each wheel in a noninterfering position with the slidably disposed pair of opposed wheels and in a noninterfering position with the pair of wheels coupled to the generative axle, for the purpose of automatically inflating the tires of the vehicle. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEDRO J CUEVAS whose telephone number is (571)272-2021. The examiner can normally be reached 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEDRO J CUEVAS/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        March 14, 2022